USDC SDNY         Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 1 of 9
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:11/14/2019
                               UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK (FOLEY SQUARE)
         ______________________________________________________________________________

         SAMUEL SAFERN,                                       CASE NO. 1:19-cv-07379-VEC
             Plaintiff,                                       ECF Case

                vs.

         BARCLAYS BANK DELAWARE;                              STIPULATED PROTECTIVE ORDER
         CHASE BANK USA, N.A.; EQUIFAX
         INFORMATION SERVICES, LLC; and
         TRANS UNION, LLC;
              Defendants.


                IT IS HEREBY STIPULATED by and between Plaintiff Samuel Safern and Defendants

         Barclays Bank Delaware (“Barclays”), Chase Bank USA, N.A. (“Chase”), Equifax Information

         Services, LLC (“Equifax”), and Trans Union, LLC (“Trans Union”) through their respective

         attorneys of record, as follows:

                WHEREAS, documents and information have been and may be sought, produced or

         exhibited by and among the parties to this action relating to trade secrets, confidential research,

         development, technology or other proprietary information belonging to the defendants, and/or

         personal income, credit and other confidential information of Plaintiff.

                THEREFORE, an Order of this Court protecting such confidential information shall be and

         hereby is made by this Court on the following terms:

                1.      This Order shall govern the use, handling and disclosure of all documents,

         testimony or information produced or given in this action which are designated to be subject to

         this Order in accordance with the terms hereof.

                2.      Any party or non-party producing or filing documents or other materials in this

         action may designate such materials and the information contained therein subject to this Order by




                                                     Page 1 of 9
        Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 2 of 9



typing or stamping on the front of the document, or on the portion(s) of the document for which

confidential treatment is designated, “Confidential.”

       3.      If a party or non-party producing documents in this action (a “Producing Party”)

believes in good faith that, despite the provisions of this Order, there is a substantial risk of

identifiable harm to the Producing Party if particular documents it designates as “Confidential”

are disclosed to all other Parties or non-parties in this action, the Producing Party may designate

those particular documents as “Confidential -Attorneys’ Eyes Only.”

       4.      To the extent any motions, briefs, pleadings, deposition transcripts, or other papers

to be filed with the Court incorporate documents or information subject to this Order, the party

filing such papers shall designate such materials, or portions thereof, as “Confidential,” or

“Confidential-Attorneys Eyes Only” and shall have such materials filed under seal, consistent with

this Court’s Individual Practices In Civil Cases; provided, however, that a copy of such filing

having the confidential information deleted therefrom may be made part of the public record.

       5.      All documents, transcripts, or other materials subject to this Order, and all

information derived therefrom (including, but not limited to, all testimony given in a deposition,

declaration or otherwise, that refers, reflects or otherwise discusses any information designated

“Confidential” or “Confidential -Attorneys Eyes Only” hereunder), shall not be used, directly or

indirectly, by any person, including the other Defendants, for any business, commercial or

competitive purposes or for any purpose whatsoever other than solely for the preparation and trial

of this action in accordance with the provisions of this Order.

       6.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

document, transcript or pleading given “Confidential” treatment under this Order, and any


                                             Page 2 of 9
         Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 3 of 9



information contained in, or derived from any such materials (including but not limited to, all

deposition testimony that refers to, reflects or otherwise discusses any information designated

“Confidential” hereunder) may not be disclosed other than in accordance with this Order and may

not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;

(c) specifically retained counsel for the parties, whether retained outside counsel or in-house

counsel and employees of counsel assigned to assist such counsel in the preparation of this

litigation; (d) fact witnesses subject to a proffer to the Court or a stipulation of the parties that such

witnesses need to know such information; (e) present or former employees of the Producing Party

in connection with their depositions in this action (provided that no former employees shall be

shown documents prepared after the date of his or her departure); and (f) experts specifically

retained as consultants or expert witnesses in connection with this litigation.

        7.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential -Attorneys Eyes Only,” or pursuant to prior

Order after notice, any document, transcript or pleading given “Confidential -Attorneys Eyes

Only” treatment under this Order, and any information contained in, or derived from any such

materials (including but not limited to, all deposition testimony that refers to, reflects or otherwise

discusses any information designated “Confidential -Attorneys Eyes Only” hereunder) may not be

disclosed other than in accordance with this Order and may not be disclosed to any person other

than: (a) the Court and its officers; (b) the Plaintiff; (c) specifically retained counsel for the parties,

whether retained outside counsel or in-house counsel and employees of counsel assigned to assist

such counsel in the preparation of this litigation; (d) fact witnesses subject to a proffer to the Court

or a stipulation of the parties that such witnesses need to know such information; (e) present or

former employees of the Producing Party in connection with their depositions in this action



                                                Page 3 of 9
         Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 4 of 9



(provided that no former employees shall be shown documents prepared after the date of his or her

departure); and (f) experts specifically retained as consultants or expert witnesses in connection

with this litigation.

        8.      Documents produced pursuant to this Order shall not be made available to any

person designated in subparagraphs 6(d), 6(f) 7(d) and 7(f) unless he or she shall have first read

this Order, agreed to be bound by its terms, and signed the attached Declaration of Compliance.

        9.      The substance and content of all depositions taken in this action, along with any

deposition exhibits, that contain confidential information may be designated as “Confidential” or

“Confidential – Attorneys’ Eyes Only” and thereby obtain the protections accorded other

confidential information under this Order. The Designating Party shall have 21 days from the

date that the deposition transcript becomes available to serve a notice to all parties designating

portions of the transcript to be designated as “Confidential” or “Confidential – Attorneys’ Eyes

Only.” Until such time, all deposition testimony shall be treated as confidential pursuant to the

protections of this Order. If a Designating Party fails to timely provide notice in accordance

with the provisions of this paragraph, the confidential designation will be considered waived,

unless otherwise agreed by the parties or ordered by the Court.

        10.     All persons receiving any or all documents produced pursuant to this Order shall

be advised of their confidential nature. All persons to whom confidential information and/or

documents are disclosed are hereby enjoined from disclosing same to any person except as

provided herein, and are further enjoined from using same except in the preparation for and trial

of the above-captioned action between the named parties thereto. No person receiving or reviewing

such confidential documents, information or transcript shall disseminate or disclose them to any




                                            Page 4 of 9
           Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 5 of 9



person other than those described above in Paragraphs 6-7 and for the purposes specified, and in

no event shall such person make any other use of such document or transcript.

        11.       Nothing in this Order shall prevent a party from using at trial any information or

materials designated “Confidential” or “Confidential -Attorneys Eyes Only,” but measures

should be taken to prevent and limit the unreasonable and/or unnecessary disclosure of any

such information.

        12.       This Order has been agreed to by the parties to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Order, nor the designation

of any information, document, or the like as “Confidential,” or “Confidential-Attorneys Eyes

Only” nor the failure to make such designation, shall constitute evidence with respect to any issue

in this action.

        13.       Within sixty (60) days after the final termination of this litigation, all documents,

transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

extracts, summaries or compilations taken therefrom, but excluding any materials which in the

good faith judgment of counsel are work product materials, shall be returned to the Producing

Party or destroyed. If a party elects to have its confidential materials destroyed rather than

returned, the parties in possession of the confidential materials shall confirm the destruction in

writing.

        14.       In the event that any party to this litigation disagrees at any point in these

proceedings with any designation made under this Order, the parties shall first try to resolve such

dispute in good faith on an informal basis in accordance with Civil Local Rule 37.2 and this Court’s

Individual Practices In Civil Cases. If the dispute cannot be resolved, the designating party shall

seek appropriate relief from the Court within 21 days of the parties’ good faith meeting and



                                               Page 5 of 9
          Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 6 of 9



conferral. During the pendency of any challenge to the designation of a document or information,

the designated document or information shall continue to be treated as “Confidential” or

“Confidential-Attorneys Eyes Only” subject to the provisions of this Order. If the Court

determines that the disputed documents have been improperly designated as confidential, then

the receiving party may be entitled to reasonable attorneys’ fees as determined by the Court.

         15.    Nothing herein shall affect or restrict the rights of any party with respect to its own

documents or to the information obtained or developed independently of documents, transcripts

and materials afforded confidential treatment pursuant to this Order.

         16.    The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

         IT IS SO ORDERED.

         11/14/2019
Dated:

                                                        United States District Judge


                                                             Notwithstanding anything to the
                                                             contrary in the Stipulation, if the
                                                             Parties seek to file material subject to
                                                             the Protective Order under seal, they
                                                             must comply with Rule 5(A) of the
                                                             Court's individual practices.




                                               Page 6 of 9
       Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 7 of 9



Dated: November 14, 2019                   Respectfully submitted,


                                           /s/ Daniel C. Cohen (with consent)
                                           Daniel C. Cohen, Esq.
                                           Edward Y. Kroub, Esq.
                                           Cohen & Mizrahi, LLP
                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201

                                           Counsel for Plaintiff, Samuel Safern


                                           /s/ Camille R. Nicodemus
                                           Camille R. Nicodemus, Esq.
                                           Schuckit & Associates, P.C.
                                           4545 Northwestern Drive
                                           Zionsville, IN 46077
                                           Telephone: (317) 363-2400
                                           Fax: (317) 363-2257
                                           E-Mail: cnicodemus@schuckitlaw.com

                                           Counsel for Defendant Trans Union, LLC


                                           /s/ Nana Boyer (with consent)
                                           Nana Boyer, Esq.
                                           Reed Smith, LLP
                                           599 Lexington Avenue
                                           New York, NY 10022

                                           Counsel for Defendant Barclays Bank
                                           Delaware


                                           /s/ Christopher Turcotte (with consent)
                                           Christopher Barry Turcotte, Esq.
                                           The Law Office of Christopher B Turcotte
                                           575 Madison Avenue, Suite 1006
                                           New York, NY 10022

                                           Counsel for Defendant Chase Bank USA,
                                           N.A.




                                  Page 7 of 9
Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 8 of 9



                                    /s/ Boris Brownsein (with consent)
                                    Boris Brownstein, Esq.
                                    Clark Hill, Plc
                                    830 Third Ave., Suite 200
                                    New York, NY 10022

                                    Counsel for Defendant Equifax Information
                                    Services, LLC




                           Page 8 of 9
          Case 1:19-cv-07379-VEC Document 32-1 Filed 11/14/19 Page 9 of 9



                                              EXHIBIT A
                              DECLARATION OF COMPLIANCE
         I,                                             , declare as follows:
         1.     My address is: ____________________________________________________.
         2.     My present employer is _________________________________________.
         3.     My present occupation or job description is:_____________________________
____________________________________________________________________________.
         4.     I received a copy of the Stipulated Protective Order on ____________________.
         5.     I have carefully read and understand the provisions of this Stipulated Protective
Order.
         6.     I will comply with all provisions of this Stipulated Protective Order.
         7.     I will hold in confidence, and will not disclose to anyone not qualified under the
Stipulated Protective Order, any information, documents or other materials produced subject to
this Stipulated Protective Order.
         8.     I will use such information, documents or other materials produced subject to this
Stipulated Protective Order only for purposes of this present action.
         9.     Upon termination of this action, or upon request, I will return and deliver all
information, documents or other materials produced subject to this Stipulated Protective Order,
and all documents or things which I have prepared relating to the information, documents or other
materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to
counsel for the party by whom I am employed or retained or from whom I received the documents.
         10.    I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
Stipulated Protective Order in this action.
         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

         Executed this          day of                  , 20    at                           .




                                                        QUALIFIED PERSON



                                               Page 9 of 9
